DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:  Any application numbers listed in the disclosure should be updated to reflect their patent status (e.g., pending, patented, abandoned, etc.) and publication numbers should be provided for an applications that have been published.  Specifically, paragraph [e.g., 0001] of the disclosure requires correction.  Furthermore, IF there are any references to attorney docket numbers appearing therein should be removed.  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 & 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 & 12 of U.S. Patent No. 9,770,596. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are directed towards 

An implantable neurostimulator for delivering one or more electrical pulses to a target region within a patient’s body according to a program received via wireless communication with an external device comprising a hermetic housing, a transceiver and a communication antenna circuit disposed within said housing comprising a first and second, parallel path comprising respective capacitors, a radiating element and a resistor.  
A method of wireless communication between an implantable neurostimulator and an extra device comprising receiving data at a transmission frequency with a communication antenna circuit having a first and a second resonant frequency and a hermetic housing further having comprising a first and second, parallel path comprising respective capacitors, a radiating element and a resistor
AND
Claims 1 & 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 & 24 of U.S. Patent No. 9,770,731. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are directed towards 
An implantable neurostimulator for delivering one or more electrical pulses to a target region within a patient’s body according to a program received via wireless communication with an external device comprising a hermetic housing, a transceiver and a communication antenna circuit disposed within said housing comprising a first and second, parallel path comprising respective capacitors, a radiating element and a resistor.  
A method of wireless communication between an implantable neurostimulator and an extra device comprising receiving data at a transmission frequency with a communication antenna circuit having a first and a second resonant frequency and a hermetic housing further having comprising a first and second, parallel path comprising respective capacitors, a radiating element and a resistor
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nassif et al. (US 2016/0199658).
Nassif et al. discloses;
 
1. An implantable neurostimulator (e.g., element 10) for delivering one or more electrical pulses to a target region within a patient’s body according to a program received via wireless communication with an external device (e.g., via the disclosed clinician programmer 60), the implantable neurostimulator comprising: a hermetic housing (e.g., via the disclosed ceramic portion 14) having an external surface comprising a biocompatible material that is configured to be implanted within a body of a patient; a transceiver (e.g., element 700) disposed within the hermetic housing and comprising a first lead and a second lead; and a communication antenna circuit (e.g., element 702) disposed within the hermetic housing and coupled to the first lead and the second lead, the communication antenna circuit comprising a printed circuit board (PCB) having a first path and a second path parallel to the first path, the first path comprising a first capacitor (e.g., element 808), and the second path comprising: a second capacitor (e.g., element 810); a radiating element (e.g., element 704) comprising a plurality of conductive loops; and a resistor (e.g., element 812), wherein the second capacitor, the resistor, and the radiating element are arranged in series {e.g., [0008]-[0010], [0076], [0087]-[0095] & (Figs 5A-C-7)}.

2. The implantable neurostimulator of claim 1, wherein the plurality of conductive loops are located along a common plane of the PCB {e.g., [0095] & (Fig 7)}.

3. The implantable neurostimulator of claim 2, wherein the radiating element crosses another portion of the second path {e.g., [0091]-[0095] & (Fig 7)}.



5. The implantable neurostimulator of claim 3, wherein the radiating element comprises a necked down portion, wherein the radiating element crosses the other portion of the second path via the necked down portion {e.g., [0102] & (Fig 9B)}.

6. The implantable neurostimulator of claim 3, wherein the conductive loops comprise copper traces embedded onto a substrate surface of the PCB, and wherein the copper traces are configured to produce an electric field dipole having a donut pattern with a maximum strength in the common plane such that a maximum field is substantially normal to a body surface of the patient when the hermetic housing is implanted for use {e.g., [0100]-[0102] & (Fig 9A-B)}.

7. The implantable neurostimulator of claim 6, wherein the plurality of conductive loops comprises a first loop and a second loop, wherein the second loop is located within the first loop {e.g., [0100]-[0102] & (Fig 9B)}.

8. The implantable neurostimulator of claim 7, wherein the communication antenna circuit has a fixed natural resonant frequency, the first capacitor has a first fixed capacitance and the second capacitor has a second fixed capacitance (e.g., [0093] & [0096]-[0098]).

9. The implantable neurostimulator of claim 8, wherein the communication antenna circuit is defined by a Q factor and the resistor is configured to diminish the Q factor of the communication antenna circuit 

10. The implantable neurostimulator of claim 8, wherein the fixed resonant frequency corresponds to a transmitting frequency at which the implantable neurostimulator is configured to receive one or more wireless communications, and wherein the communication antenna circuit has a bandwidth such that an effectiveness of the communication antenna circuit at receiving the transmitting frequency does not drop below a half-power point of the communication antenna circuit when implanted within the body of the patient (e.g., [0096]-[0098]).

11. The implantable neurostimulator of claim 1, further comprising a charging coil assembly comprising: a core; and a charging coil wound around the core [e.g., 0080].


12. The implantable neurostimulator of claim 11, wherein the communication antenna circuit is positioned between the charging coil assembly and an end of the hermetic housing {e.g., [0080], [0085] & (Fig 6)}.

13. The implantable neurostimulator of claim 12, further comprising at least one bumper (e.g., via the disclosed ‘spacers’ 908) extending from the communication antenna circuit and towards the end of the hermetic housing {e.g., [0101] & (Fig 9A)}.



15. The method of claim 14, further comprising delivering at least electrical pulse to a target tissue via at least one stimulation lead according to the control of the implantable neurostimulator {e.g., [0071] & (Fig 4)}.

16. The method of claim 15, further comprising delivering a first electrical pulse to the target tissue via the at least one stimulation lead before receiving the data (e.g., [0071]-[0075]).



18. The method of claim 17, wherein the radiating element crosses another portion of the second path (e.g., [0099]-[0103]).

19. The method of claim 18, wherein the common plane of the radiating element is located at a different depth in the PCB than the other portion of the second path crossed by the radiating element (e.g., [0099]-[0103]).

20. The method of claim 18, wherein the radiating element comprises a necked down portion, wherein the radiating element crosses the other portion of the second path via the necked down portion [e.g., 0102].

21. The method of claim 17, wherein, during transmitting data, the communication antenna circuit is configured to generate an electric field dipole having a donut pattern with a maximum strength in the common plane such that a maximum field is substantially normal to a body surface of a patient when the hermetic housing is implanted for use [e.g., 0103].

22. The method of claim 14, further comprising: receiving energy with a charging coil assembly of the implantable neurostimulator; and recharging a battery of the implantable neurostimulator with the received energy {e.g., [0080], [0085] & (Fig 6)}.



24. The method of claim 23, wherein the communication antenna circuit is positioned between the charging coil assembly and an end of the hermetic housing {e.g., [0080], [0085] & (Fig 6)}.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE F JOHNSON whose telephone number is (571)270-5040. The examiner can normally be reached Mon-Thu 7:30am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE F LAVERT/Primary Examiner, Art Unit 3792